 1
     WO
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
     Russell Lee Frigon,                             No. CV-18-1544-PHX-ESW
 9
10                         Plaintiff,
                                                     ORDER
11   v.
12
     Acting Commissioner of the Social Security
13   Administration,
14
                           Defendant.
15
16
17
18         Pending before the Court is Russell Lee Frigon’s (“Plaintiff”) appeal of the Social
19   Security Administration’s (“Social Security”) denial of his application for disability
20   insurance benefits. The Court has jurisdiction to decide Plaintiff’s appeal pursuant to 42
21   U.S.C. § 405(g). Under 42 U.S.C. § 405(g), the Court has the power to enter, based
22   upon the pleadings and transcript of the record, a judgment affirming, modifying, or
23   reversing the decision of the Commissioner of Social Security, with or without
24   remanding the case for a rehearing. Both parties have consented to the exercise of U.S.
25   Magistrate Judge jurisdiction. (Doc. 7).
26         After reviewing the Administrative Record (“A.R.”) and the parties’ briefing
27   (Docs. 10, 14, 15), the Court finds that the Administrative Law Judge’s (“ALJ”) decision
28
 1
     is supported by substantial evidence and is free of harmful legal error. The decision is
 2
     therefore affirmed.
 3
                                        I. BACKGROUND
 4
            Plaintiff, who was born in 1963, has experience working as a hair stylist and retail
 5
     store manager. (A.R. 67, 93). Plaintiff’s application for disability insurance benefits
 6
     alleged that on May 15, 2011, he became unable to work due to human
 7
     immunodeficiency virus (“HIV”), back injury/back pain, arthritis, and depression. (A.R.
 8
     93). Social Security denied the application. (A.R. 127-30). In November 2012, upon
 9
     Plaintiff’s request for reconsideration, Social Security affirmed the denial of benefits.
10
     (A.R. 132-34). Plaintiff sought further review by an ALJ, who conducted a hearing in
11
     October 2013. (A.R. 36-91).
12
            In a October 31, 2013 decision, the ALJ found that Plaintiff is not disabled within
13
     the meaning of the Social Security Act. (A.R. 18-35). The Appeals Council denied
14
     Plaintiff’s request for review. (A.R. 1-6). On February 12, 2015, Plaintiff filed a
15
     Complaint in the U.S. District Court for the District of Arizona seeking judicial review
16
     and reversal of the ALJ’s decision. Case No. CV-15-00269-PHX-DGC, Doc. 1. Plaintiff
17
     argued that the ALJ (i) improperly rejected the medical opinions of Drs. Thanes Vanig,
18
     Drew Kovach, and Brent Geary and (ii) erroneously failed to consider Reiter’s Syndrome
19
     as a severe impairment. (A.R. 1144-45). The assigned District Judge ruled that because
20
     the ALJ’s decision “is generally supported by substantial evidence and not based on legal
21
     error, the decision will be generally affirmed.”      (A.R. 1142).    The District Judge
22
     remanded the matter for further proceedings to address Dr. Vanig’s opinion concerning
23
     Plaintiff’s alleged fatigue. (A.R. 1150).
24
            On remand, the matter was assigned to a different ALJ, who held a second
25
     administrative hearing in March 2016. (A.R. 1070-1106). In an October 2016 decision,
26
     the ALJ determined that Plaintiff is capable of performing his past relevant work. (A.R.
27
     1051-63). The Appeals Council denied review, and Plaintiff filed the instant action.
28


                                                 -2-
 1
                                     II. LEGAL STANDARDS
 2
           A. Disability Analysis: Five-Step Evaluation
 3
           The Social Security Act (the “Act”) provides for disability insurance benefits to
 4
     those who have contributed to the Social Security program and who suffer from a
 5
     physical or mental disability. 42 U.S.C. § 423(a)(1).   To be eligible for benefits based
 6
     on an alleged disability, the claimant must show that he or she suffers from a medically
 7
     determinable physical or mental impairment that prohibits him or her from engaging in
 8
     any substantial gainful activity. 42 U.S.C. § 423(d)(1)(A). The claimant must also show
 9
     that the impairment is expected to cause death or last for a continuous period of at least
10
     12 months. Id.
11
           To decide if a claimant is entitled to Social Security benefits, an ALJ conducts an
12
     analysis consisting of five questions, which are considered in sequential steps. 20 C.F.R.
13
     § 404.1520(a). The claimant has the burden of proof regarding the first four steps:1
14                Step One: Is the claimant engaged in “substantial gainful
15                activity”? If so, the analysis ends and disability benefits are
                  denied. Otherwise, the ALJ proceeds to step two.
16
17                  Step Two: Does the claimant have a medically severe
                    impairment or combination of impairments? A severe
18                  impairment is one which significantly limits the claimant’s
19                  physical or mental ability to do basic work activities. 20
20                  C.F.R. § 404.1520(c). If the claimant does not have a severe
                    impairment or combination of impairments, disability benefits
21                  are denied at this step. Otherwise, the ALJ proceeds to step
22                  three.
23                  Step Three: Is the impairment equivalent to one of a number
24                  of listed impairments that the Commissioner acknowledges
                    are so severe as to preclude substantial gainful activity? 20
25
                    C.F.R. § 404.1520(d). If the impairment meets or equals one
26                  of the listed impairments, the claimant is conclusively
27                  presumed to be disabled. If the impairment is not one that is
28
           1
               Parra v. Astrue, 481 F.3d 742,746 (9th Cir. 2007).

                                                 -3-
 1                  presumed to be disabling, the ALJ proceeds to the fourth step
 2                  of the analysis.

 3                  Step Four: Does the impairment prevent the claimant from
 4                  performing work which the claimant performed in the past?
                    If not, the claimant is “not disabled” and disability benefits
 5                  are denied without continuing the analysis. 20 C.F.R. §
 6                  404.1520(f). Otherwise, the ALJ proceeds to the last step.
 7         If the analysis proceeds to the final question, the burden of proof shifts to the
 8   Commissioner:2
 9                  Step Five: Can the claimant perform other work in the
10                  national economy in light of his or her age, education, and
                    work experience? The claimant is entitled to disability
11                  benefits only if he or she is unable to perform other work. 20
12                  C.F.R. § 404.1520(g). Social Security is responsible for
                    providing evidence that demonstrates that other work exists in
13                  significant numbers in the national economy that the claimant
14                  can do, given the claimant’s residual functional capacity, age,
                    education, and work experience. Id.
15
           B. Standard of Review Applicable to ALJ’s Determination
16
           The Court must affirm an ALJ’s decision if it is supported by substantial evidence
17
     and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
18
     2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). “Substantial evidence” is
19
     less than a preponderance, but more than a “mere scintilla.” Richardson v. Perales, 402
20
     U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197, 229 (1938)).
21
     It is “such relevant evidence as a reasonable mind might accept as adequate to support a
22
     conclusion.” Id.
23
           In determining whether substantial evidence supports the ALJ’s decision, the
24
     Court considers the record as a whole, weighing both the evidence that supports and
25
     detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
26
     1998); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient
27
28
           2
               Parra, 481 F.3d at 746.

                                                 -4-
 1
     evidence to support the ALJ’s determination, the Court cannot substitute its own
 2
     determination. See Morgan v. Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th
 3
     Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it
 4
     is the ALJ’s conclusion that must be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750
 5
     (9th Cir. 1989). The ALJ, not the Court, is responsible for resolving conflicts and
 6
     ambiguities in the evidence and determining credibility. Magallanes, 881 F.2d at 750;
 7
     see also Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 8
              Finally, the Court considers the harmless error doctrine when reviewing an ALJ’s
 9
     decision. An ALJ’s decision need not be remanded or reversed if it is clear from the
10
     record that the error is “inconsequential to the ultimate nondisability determination.”
11
     Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citations omitted); Molina,
12
     674 F.3d at 1115 (an error is harmless so long as there remains substantial evidence
13
     supporting the ALJ’s decision and the error “does not negate the validity of the ALJ’s
14
     ultimate conclusion”) (citations omitted).
15
              C. Law of the Case and Rule of Mandate Doctrines
16
              In Stacy v. Colvin, 825 F.3d 563, 566 (9th Cir. 2016), the Ninth Circuit explained
17
     that “the law of the case doctrine and the rule of mandate apply to social security
18
     administrative remands from federal court in the same way they would apply to any other
19
     case.”
20
              “The law of the case doctrine generally prohibits a court from considering an
21
     issue that has already been decided by that same court or a higher court in the same case.”
22
     Id. at 567 (citing Hall v. City of Los Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012)).
23
     Application of the doctrine by a court “is discretionary, not mandatory.” Merritt v.
24
     Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991). However, the Ninth Circuit has identified
25
     only five circumstances under which a court may depart from the law of the case: “1) the
26
     first decision was clearly erroneous; 2) an intervening change in the law has occurred; 3)
27
     the evidence on remand is substantially different; 4) other changed circumstances exist;
28
     or 5) a manifest injustice would otherwise result.” United States v. Alexander, 106 F.3d


                                                  -5-
 1
     874, 876 (9th Cir. 1997). “Failure to apply the doctrine of the law of the case absent one
 2
     of the requisite conditions constitutes an abuse of discretion.” Id. (citations omitted).
 3
            “The rule of mandate is similar to, but broader than, the law of the case doctrine.”
 4
     Stacy, 825 F.3d at 567-68 (quoting United States v. Cote, 51 F.3d 178, 181 (9th Cir.
 5
     1995)). Under the rule of mandate, a lower court receiving a mandate “cannot vary it or
 6
     examine it for any other purpose than execution.” Cote, 51 F.3d at 181 (citation omitted).
 7
     The Ninth Circuit explained that a “remand order must be read holistically.” Stacy, 825
 8
     F.3d at 568. Thus, the Court found lower courts are permitted “to reexamine any issue on
 9
     remand that is not inconsistent with the mandate.” Id. Where a remand order does not
10
     “restrict” an ALJ to address only a specific deficiency, an ALJ may be permitted to
11
     review other findings related to a claimant’s application. See id.
12
                                          III. DISCUSSION
13
            A. The ALJ Provided Valid Reasons for Discounting Thanes Vanig, M.D.’s
14             Opinions Concerning Plaintiff’s Alleged Fatigue
15          In weighing medical source opinions in Social Security cases, there are three
16   categories of physicians: (i) treating physicians, who actually treat the claimant; (2)
17   examining physicians, who examine but do not treat the claimant; and (3) non-examining
18   physicians, who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821,
19   830 (9th Cir. 1995).     An ALJ must provide clear and convincing reasons that are
20   supported by substantial evidence for rejecting the uncontradicted opinion of a treating or
21   examining doctor. Id. at 830-31; Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
22   2005). An ALJ cannot reject a treating or examining physician’s opinion in favor of
23   another physician’s opinion without first providing specific and legitimate reasons that
24   are supported by substantial evidence. Bayliss, 427 F.3d at 1216; 20 C.F.R. §
25   404.1527(c)(4) (an ALJ must consider whether an opinion is consistent with the record as
26   a whole); see also Batson, 359 F.3d at 1195; Thomas v. Barnhart, 278 F.3d 947, 957 (9th
27   Cir. 2002); Tommasetti, 533 F.3d at 1041 (finding it not improper for an ALJ to reject a
28   treating physician’s opinion that is inconsistent with the record).


                                                  -6-
 1
            On July 16, 2012, Plaintiff’s treating physician, Thanes Vanig, M.D., completed a
 2
     “Medical Report on Adult with Allegation of Human Immunodeficiency Virus (HIV)
 3
     Infection” (the “Medical Report”). (A.R. 966-68). The Medical Report states that
 4
     Plaintiff suffers from daily diarrhea and fatigue, which are manifestations of Plaintiff’s
 5
     HIV. (A.R. 968).
 6
            In his Order concerning Plaintiff’s judicial appeal of the first ALJ’s October 2013
 7
     decision, the District Judge found that the ALJ provided clear and convincing reasons for
 8
     rejecting Dr. Vanig’s opinion regarding Plaintiff’s alleged diarrhea. (A.R. 1149-50). The
 9
     District Judge noted that the October 2013 decision failed to address Dr. Vanig’s opinion
10
     regarding Plaintiff’s alleged fatigue. (A.R. 1150). The District Judge remanded the
11
     matter for further proceedings to address that opinion. (Id.).
12
            On remand, the second ALJ gave Dr. Vanig’s opinion concerning Plaintiff’s
13
     alleged fatigue little weight. (A.R. 1060). The ALJ observed that in several treatment
14
     records, Dr. Vanig noted that Plaintiff was negative for fatigue. (Id.). The ALJ also
15
     accurately observes that Dr. Vanig’s records do not provide a “description of the fatigue
16
     or how it was affecting the claimant.” (Id.). Although the Medical Report notes that
17
     Plaintiff has “marked restriction” of activities of daily living, “marked difficulties” in
18
     maintaining social functioning, and “marked difficulties” in completing tasks in a timely
19
     manner due to deficiencies in concentration, persistence, or pace, the Medical Report
20
     does not state that these limitations are a result of fatigue. (A.R. 968). The Court finds
21
     that the ALJ has provided legally valid reasons supported by substantial evidence in the
22
     record for discounting Dr. Vanig’s opinion concerning Plaintiff’s alleged fatigue.
23
            B. The ALJ Did Not Err With Respect to the Opinion of Brent Geary, Ph.D.
24
            Consulting psychologist Brent Geary, Ph.D. provided a “Psychological/Psychiatric
25
     Medical Source Statement” that opined that Plaintiff’s “mental energy and stamina are
26
     considerably decreased. He would require frequent breaks. His pace is also slowed, so
27
     he would tend to fall behind in execution of duties.” (A.R. 915). The first ALJ gave Dr.
28
     Geary’s opinions little weight. (A.R. 27). Plaintiff challenged this determination in his


                                                 -7-
 1
     first judicial appeal. The assigned District Judge rejected Plaintiff’s challenge, finding
 2
     that the ALJ provided a clear and convincing reason for giving Dr. Geary’s opinions little
 3
     weight. (A.R. 1151).
 4
               On remand, the second ALJ gave Dr. Geary’s assessment “significant weight.”
 5
     (A.R. 1062). Plaintiff asserts that the RFC determination does not reflect Dr. Geary’s
 6
     opined limitations. (Doc. 10 at 14). Because the Court previously decided that the ALJ
 7
     did not erroneously weigh Dr. Geary’s opinions, it is arguable that the law of the case and
 8
     rule of mandate doctrines preclude the Court from revisiting that issue in the instant
 9
     action.     However, even if the doctrines do not apply, the following explains that
10
     Plaintiff’s argument is without merit.
11
               It is well-settled that the ALJ, not the Court, is responsible for resolving conflicts,
12
     ambiguity, and determining credibility. Magallanes, 881 F.2d at 750; see also Andrews,
13
     53 F.3d at 1039. This includes interpreting terms and phrases used by physicians in their
14
     opinions.      For example, in Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995), a
15
     claimant’s treating physician opined that the claimant could perform a “sedentary type
16
     job.” The ALJ concluded that the physician did not use the term to mean “sedentary
17
     work” as defined by Social Security regulations. Id. The ALJ assessed that the claimant
18
     could perform file clerk work, which Social Security regulations define as “light work.”
19
     Id. at 751. On appeal, the claimant attached a letter from the physician, which stated that
20
     the physician intended to use the term “sedentary” within the regulations’ technical
21
     meaning. Id. The Ninth Circuit Court of Appeals agreed with the ALJ’s interpretation of
22
     the physician's opinion as there “was no evidence at all before the ALJ” to indicate that
23
     the physician meant that the claimant could only perform “sedentary work” as defined by
24
     Social Security regulations. Id. at 750. The Court also refused to remand the case for
25
     consideration of the physician’s newly-submitted letter as the claimant did not establish
26
     good cause for failing to submit the evidence during the administrative proceedings. Id.
27
     at 751. Finding that substantial evidence supported the ALJ’s conclusions, the Court
28
     affirmed the ALJ’s decision. Id.


                                                    -8-
 1
            Here, like in Orteza, there was no evidence before the ALJ as to Dr. Geary’s
 2
     intended meanings of the terminology used in his opinions. Plaintiff has the burden of
 3
     proof at step four of the disability analysis. That is, Plaintiff is ultimately responsible for
 4
     providing the evidence to be used in making the RFC finding. Andrews v. Shalala, 53
 5
     F.3d 1035, 1040 (9th Cir. 1995) (a claimant bears the burden of proving entitlement to
 6
     disability benefits). Plaintiff could have requested that Dr. Geary answer interrogatories
 7
     or be subpoenaed at a hearing to clarify his opinions, but Plaintiff did not.3 The ALJ’s
 8
     decision states that Dr. Geary’s opinions are accommodated “in the form of additional
 9
     time off task.” (A.R. 1062). The RFC determination provides that Plaintiff would be off
10
     task five percent of the workday.        (A.R. 1055).     The Court finds that the ALJ’s
11
     interpretation of Dr. Geary’s opinions is rational and must be upheld. See Morgan, 169
12
     F.3d at 599.
13
            C. The ALJ Provided Specific, Clear, and Convincing Reasons for
14             Discounting Plaintiff’s Testimony
15          When evaluating the credibility of a plaintiff’s testimony regarding subjective pain
16   or symptoms, the ALJ must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d
17   586, 591 (9th Cir. 2009). In the first step, the ALJ must determine whether the claimant
18   has presented objective medical evidence of an underlying impairment “which could
19   reasonably be expected to produce the pain or other symptoms alleged.” Lingenfelter v.
20   Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The plaintiff does not have to show that the
21   impairment could reasonably be expected to cause the severity of the symptoms. Rather,
22
23
            3
               Any argument that the case should be remanded for a determination of Dr.
24   Geary’s intended meanings of the terminology used in his opinions has been waived.
     Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (at least when claimants are
25   represented by counsel, they must raise all issues and evidence at their administrative
     hearings in order to preserve them on appeal); Bray v. Commissioner of Social Security
26   Admin., 554 F.3d 1219, 1226 n.7 (9th Cir. 2009) (deeming argument not made in
     disability claimant's Opening Brief waived). The ALJ, rather than the Court, was in the
27   optimal position to resolve any ambiguities in statements made in Dr. Geary’s report. See
     Meanel, 172 F.3d at 1115. The Court does not find that manifest injustice would occur in
28   deeming the argument waived. Id. (failure to comply with waiver rule is only excused
     when necessary to avoid manifest injustice).

                                                  -9-
 1
     a plaintiff must only show that it could have caused some degree of the symptoms.
 2
     Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
 3
           If a plaintiff meets the first step, and there is no affirmative evidence of
 4
     malingering, the ALJ can only reject a plaintiff’s testimony about the severity of his or
 5
     her symptoms by offering specific, clear, and convincing reasons. Lingenfelter, 504 F.3d
 6
     at 1036. The ALJ cannot rely on general findings. The ALJ must identify specifically
 7
     what testimony is not credible and what evidence undermines the plaintiff’s complaints.
 8
     Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).         In weighing a plaintiff’s
 9
     credibility, the ALJ can consider many factors including: a plaintiff’s reputation for
10
     truthfulness, prior inconsistent statements concerning the symptoms, unexplained or
11
     inadequately explained failure to seek treatment, and the plaintiff’s daily activities.
12
     Smolen, 80 F.3d at 1284; see also 20 C.F.R. § 404.1529(c)(4) (Social Security must
13
     consider whether there are conflicts between a claimant’s statements and the rest of the
14
     evidence).
15
           Plaintiff erroneously asserts that the ALJ failed to make a finding of whether the
16
     objective evidence could reasonably produce Plaintiff’s symptoms. (Doc. 10 at 16; Doc.
17
     15 at 7). The ALJ’s decision states:
18                 After careful consideration of the evidence, I find that the
19                 claimant’s medically determinable impairments could
                   reasonably be expected to cause the alleged symptoms;
20                 however, the claimant’s statements concerning the intensity,
                   persistence and limiting effects of these symptoms are not
21
                   entirely consistent with the medical evidence and other
22                 evidence in the record for the reasons explained in this
                   decision.
23
     (A.R. 1057). The ALJ’s decision recounts Plaintiff’s testimony that he suffers from
24
     severe fatigue. (A.R. 1056). The ALJ observed that Plaintiff was “unable to give a
25
     specific example of how fatigue affected his concentration in 2011 and 2012 during
26
     questioning at the hearing.”    (Id.).   In explaining why she did not find Plaintiff’s
27
     testimony credible, the ALJ stated that Plaintiff has “engaged in a somewhat normal level
28


                                                - 10 -
 1
     of daily activities and interaction[.]” (Id.). The ALJ then recounted Plaintiff’s reported
 2
     activities. (A.R. 1056-57). The ALJ concluded that Plaintiff’s activities
 3                 reflect a significant functional capacity and not an individual
 4                 unable to sustain regular and continuing work due to
                   medically determinable impairments. It appears that despite
 5                 his impairment and complaints of fatigue, he has engaged in a
                   rather normal level of daily activity and interaction. It should
 6
                   be noted that the physical and mental capabilities requisite to
 7                 performing many of the tasks described above as well as the
                   social interactions replicate those necessary for obtaining and
 8                 maintaining employment.
 9   (A.R. 1057). It is possible that a different ALJ would find Plaintiff's symptom testimony
10   credible. But it is not the Court’s role to second guess an ALJ's decision to disbelieve a
11   Plaintiff's allegations. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“An ALJ
12   cannot be required to believe every allegation of disabling pain, or else disability benefits
13   would be available for the asking . . . .”). Where the evidence is susceptible to more than
14   one rational interpretation, it is the ALJ’s conclusion that must be upheld. Morgan, 169
15   F.3d at 599. The Court finds that the reasons provided by the ALJ for discrediting
16   Plaintiff's testimony are specific, clear, convincing, and are supported by substantial
17   evidence in the record. The Court therefore finds that the ALJ did not err in discrediting
18   Plaintiff's subjective testimony. See Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir.
19   1990) (upholding denial of disability benefits where claimant could “take care of her
20   personal needs, prepare easy meals, do light housework, and shop for some groceries”);
21   see also Molina, 674 F.3d at 1113 (“Even where [daily] activities suggest some difficulty
22   functioning, they may be grounds for discrediting the claimant’s testimony to the extent
23   that they contradict claims of a totally debilitating impairment.”).
24
25                                      IV. CONCLUSION
26          Based on the foregoing,
27          IT IS ORDERED affirming the decision of the Commissioner of Social Security.
28


                                                 - 11 -
 1
           IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 2
     accordingly.
 3
           Dated this 8th day of July, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
